 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STEVEN GARDUNO,                                   No. 2:15-cv-02370 MCE AC P

11                       Plaintiff,
12           v.                                         ORDER re INMATE STATEMENTS

13    MIKE MCDONALD, et al.,
14                       Defendants.
15

16          By order filed February 19, 2019, this case was referred to the court’s Post-Screening

17   ADR (Alternative Dispute Resolution) Project and stayed for a period of 120 days to provide the

18   parties adequate opportunity to investigate plaintiff’s claims, meet and confer, and participate in a

19   settlement conference. See ECF No. 31. Plaintiff is informed that the California Department of

20   Corrections and Rehabilitation (CDCR) is required to apply any settlement funds to cover

21   plaintiff’s restitution obligations and, therefore, that CDCR must provide copies of plaintiff’s

22   financial inmate statement reports to the Office of the California Attorney General.

23          Accordingly, IT IS HEREBY ORDERED that the California Department of Corrections

24   and Rehabilitation shall provide to the Office of the California Attorney General copies of

25   plaintiff’s inmate statement reports for use in settlement proceedings.

26   DATED: February 27, 2019

27

28
